Order affirmed, without costs of this appeal to any party. (See People ex rel. Sheehan v. Murphy (7 A D 2d 889.) All concur, except Halpem, J., who dissents and votes for reversal and for remission for further hearing for the reasons stated in dissenting opinion in People ex rel. Sheehan v. Murphy (supra). (Appeal from an order of Cayuga Special Term, sustaining the writ of habeas corpus and directing relator’s return to the County Court of Kings County for vacation of a sentence imposed October 19, 1943, rearraignment for sentence upon his conviction for murder, second degree, and the imposition of sentence.) Present — MeCum, P. J., Williams, Bastow, Goldman and Halpem, JJ.